EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Lipp (Reg. 41157) on 05/06/2022

The application has been amended as follows: 

1.	(Currently Amended) A clothing management apparatus, comprising:
a display; and
a processor configured to:
a garment in an image of the garment, using a first artificial intelligence AI model that is provided with the image as input data and is trained to determine the management necessity of the garment based on a state of the garment in the image, 
using a second AI model that is trained to predict the management completeness of the garment when the garment is managed according to the management mode based on the management necessity of the garment, 
that is expected when the garment is managed according to the management mode, using a third AI model that is trained to generate the expected image of the garment based on the management completeness, and
control the display to display the expected image to a user.

5.	(Currently Amended) The clothing management apparatus of claim 2, wherein the information on the first management mode and the second management mode comprise information on expected times for managing the garment in the first management mode and the second management mode. 


13. 	(Canceled)


14. 	(Currently Amended)  A controlling method of a clothing management apparatus, the controlling method comprising:
a garment in an image of the garment using a first artificial intelligence AI model that is provided with the image as input data and is trained to determine the management necessity of the garment based on a state of the garment in the image;
using a second AI model that is trained to predict the management completeness of the garment when the garment is managed according to the management mode based on the management necessity of the garment;
 that is expected when the garment is managed according to the management mode, using a third AI model that is trained to generate the expected image of the garment based on the management completeness; and
displaying the expected image to a user.


19. 	(Canceled)


20. 	(Currently Amended)  A clothing management apparatus, comprising:
a display; 
an image capturing device; and
a processor configured to:
control the image capturing device to obtain an image of a garment;
n the image using a first artificial intelligence AI model that is provided with the image as input data and is trained to determine the intensity of laundering to be applied to the garment based on a condition of the garment in the image;
, using a second AI model that is trained to predict the laundering completeness that is estimated when the garment is laundered according to the laundering mode of the clothing management apparatus based on the intensity of laundering to be applied to the garment;
, using a third AI model that is trained to generate the estimated image of the garment based on the laundering completeness; and
control the display to display the estimated image to a user.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 14, and 20 is the inclusion of the limitation, " generate an expected image of the garment that is expected when the garment is managed according to the management mode, using a third AI model that is trained to generate the expected image of the garment based on the management completeness, and control the display to display the expected image to a user." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 14, and 20.

It would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-12, 15-18 depending on claims 1 and 14 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177